DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amended claims 21, 22, 24 thru 29, 31 thru 36 and 38 thru 40 have been entered into the record.  Claims 23, 30 and 37 have been cancelled.
Response to Amendment
The amendments to claims 28 and 35 overcome the 35 U.S.C. 112(b) rejections from the previous office action (4/28/2022).  The 35 U.S.C. 112(b) rejections are withdrawn.
Allowable Subject Matter
Claims 21, 22, 24 thru 29, 31 thru 36 and 38 thru 40 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claim amendments.  The reason for allowance over the prior art of record is also similar to the reasons stated in the Patent Board Decision of 4/27/2017 (pages 3 and 4) for the application number 13/423143 (grand-parent application).  The specific amended claim limitation is directed to the claimed the onboard vehicle processor analyzing the sensed information from the sensor, the vehicle processor determines that the field of view of the sensor is obscured by the detected obstacle in the environment of the vehicle, and the vehicle processor obtains information from an additional sensor about the portion of the environment that is obscured from the sensor (Independent claims 21, 28 and 35). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662